Jackson, Chief Justice.
This was the second suit on a promissory note, within six months from the dismissal of the first. The note was due 25th of December, 1860. The first suit was brought on the 25th of December, 1869. The case was dismissed for want of process in 1881, and that judgment was affirmed on the 14th of March, 1882, by this court, and made the judgment of the court below on the 25th of the same month. The second suit was brought on the 12th of August, 1882, within six months from the dismissal of the first.. So that the question below and here is, does the limitation of six months within which a dismissed suit may be brought, under the general limitation provisions of the Code, fall within the provisions of the act of 1869, providing for cases falling due before 1865, the close of the war, or is it not embraced within the act of 1869 ? The court below held that it is not embraced in it. This court has ruled on the question, as did the court below, three times, by a majority court twice, and a full court afterwaz-ds. See 47 Ga., 340; 52 Id., 13; 54 Ib., 494.
So that the able review of those cases by the learned counsel for the piaizztiff izi error, it is not surprising, has failed to uproot izi the znizid of this court, as now orgaziized, a jzrizzciple so deeply plazzted izi our reports. Stare decisis ought to hold it there forever, we think. The statute of 1869 is sj)ecial; it was designed to wipe out these azitebelluzn debts; no provision is made for the rezzewal of suit upozi them; zzo exceptiozi is znade looking to their renewal when dismissed.; azid upon a special statute of limitations *445we cannot see how an exception or provision in the general law can he engrafted; especially where the Code, with that provision in it, is referred to in the special act as applicable to all other cases of limitation of suits, and by necessary implication, it would seem, therefore, not applicable to cases within the special act of 1869.
Judgment affirmed.